Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
Claims 1-9 are pending in the Claim Set filed 8/28/2020.
Applicant’s election of species without traverse in the reply filed on 4/08/2022 is acknowledged. Elected species is as follows: A: l, 7-bis (4-hydroxy-3-methoxyphenyl)-1,6-heptadiene-3,5-dione (curcuminoid); B: (heavy polysorbate) Polyoxyethylene sorbitan monolaurate (Tween 20) (heavy polysorbate); and, Polyoxyethylene sorbitan monooleate (Tween 80) (light polysorbate).
Herein, claims 1-9 are for examination to the extent that they read on the elected species: (i) curcumin: l, 7-bis (4-hydroxy-3-methoxyphenyl)-1,6-heptadiene-3,5-dione; and, a mixture of polysorbates, that are the following polysorbates: (ii) Polyoxyethylene sorbitan monolaurate (Tween 20), also called polysorbate 20; and, (iii) Polyoxyethylene sorbitan monooleate (Tween 80), also called polysorbate 80.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 has been considered by the examiner and an initialed copy of the IDS is included with the mailing this office action.

Drawings
The drawings are objected to for the following reason: Figure 4: uses commas instead of decimal points, e.g., 0,25, 0.027 and 0,210285714, should be replaced with 0.25, 0.027 and 0.210285714, respectively, to be consistent with Figures 1 and 6. Appropriate correction of all numerical values listed in Figure 4 are required. Figure 5, uses commas instead of decimal points, e.g., 0,25, 0,0001 and 0,033571429, should be replaced with 0.25, 0.0001 and 0.033571429, respectively. Appropriate correction of all numerical values listed in Figure 5 are required. Figure 7: Heading contains Foreign Language (i.e., Spanish). Appropriate correction is required, e.g., l, 7-bis (4-hydroxi-3-metoifenil)-1,6-heptadien-3,5-dione con polisorbatos and l, 7-bis (4-hydroxi-3-metoifenil)-1,6-heptadien-3,5-dione sin polisorbatos, should read as: l, 7-bis (4-hydroxy-3-methoxyphenyl)-1,6-heptadiene-3,5-dione with polysorbate and l, 7-bis (4-hydroxy-3-methoxyphenyl)-1,6-heptadiene-3,5-dione without polysorbate, respectively. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Application (specification, claims, drawings, and the inventor’s oath or declaration) or, any amendments to the application, or any corrections to the application, must be in the English Language (See MPEP: Patent Rules 1.52(b)(1)(ii)). Appropriate correction is required. Corrected drawing sheets in compliance with 37 CFR 1.12l(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.12l(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5 and 6 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to claims in the alternative only. See MPEP § 608.01(n). 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01.  
Claim 1 recites a method for the development of a suspension of 1,7-bis (4-hydroxy-3-methoxyphenyl)-l,6-heptadien-3,5-dione in polysorbates for the formation of micelles in aqueous medium directed to the bioavailability properties of curcuminoids; Claims 2 (in part) is directed to a manufacturing method in accordance with claim 1, containing at least one of the following curcuminoids; without setting forth any active steps involved in the method, thus, it is unclear what method Applicants are intending to encompass. Further, the dependent claims do not remedy the problems of the independent claim. Therefore, the remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3 and 4 are unclear. 
For example, regarding claim 3,
Claim 3 recites: 
Polyoxyethylene (20): contains parenthetical subject matter that renders the claim indefinite because it is not clear whether the subject matter embraced by the parentheses is/are a limitation or an option for polyoxyethylenes. What does the number ‘20’ in parentheses mean? Does the number ‘20’ represent the number of repeat units of ethylene oxide or it is preferred polyoxyethylene ? Polyoxyethylene (20) cetyl ether (Brij 58 average Mn ~1124); branched (IGEPAL CO-890 average Mn -1,982); Polyoxyethylene (100) stearyl ether (Brij S 100 average Mn ~4670): these compounds contain parenthetical subject matter that renders the claim indefinite because it is not clear whether the subject matter embraced by the parentheses is/are a limitation or an option. Further, what does Mn ~1124, or Mn ~,982, or Mn ~4670, represent? Is it a preference of specific compound ?and what are units of Mn ~1124, or Mn ~,982, or Mn ~4670, e.g., molecular weight: daltons?
Similarly, for Claim 4:
Claim 4 recites:
Sorbitan trioleate (Span 85), Sorbitan Trioleate (Anhydro-D-glucitol trioleate), Sorbitan tristearate (Span 65), Propylene Glycol Isostearate, ethylene glycol monostearate (Glycol Stearate), Sorbitan Sesquioleate (Span 83), Octadecanoic acid, 2,3-dihydroxypropyl ester (Glyceryl Stearate), Polyethylene-block-poly (ethylene glycol) average Mn ~575, Polyethylene-block-poly (ethylene glycol) average Mn -875, Polyethylene glycol oleyl ether Polyoxyethylene (2) oleyl ether (Brij 93 average Mn ~357). More examples in the list include: Polyethoxylated isooctadecanol (Isosteareth-20), Ethoxylated methyl D-glucoside sesquistearate (PEG-20 Methyl Glucose Sesquistearate), Poly(propylene glycol)-blockpoly(ethylene glycol)-block-poly(propylene glycol) average Mn ~2,000 (PPG-PEG-PPG 30 Pluronic 10R5). 
The list of polysorbates in claim 4 contains more examples similar to this.
Claim 4 contains parenthetical subject matter that renders the claim indefinite because it is not clear whether the subject matter embraced by the parentheses is/are a limitation or an option. What does the ‘number’ or ‘name’ in parentheses mean or represent? Does the ‘number’ or ‘names’ represent a specific compound: are they preferences (i.e., preferred compounds)?
Regarding claims 3 and 4, the ‘parentheses’ recited in the claims 3 and 4, render the claims indefinite, because it is unclear whether the subject matter, e.g., numbers and/or names, embraced by the parentheses is/are a limitation or an option.
Furthermore, in some instances, it unclear what the names in the parentheses actually mean:
For example, the compound: branched (IGEPAL CO-630 average Mn 617. What does the name IGEPAL CO-630 represent and is it supposed to be a preferred compound? Also, what is the units for Mn 617. Also, some of number have ~ in front, e.g., Mn ~2,000, of them, whereas some do not. 
The language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its ‘metes and bounds.’


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 and 4 recite the term ‘containing’; however, it is unclear whether the list of polysorbates in claims 3 and 4 is a closed list of polysorbates or just examples.
The language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its ‘metes and bounds.’


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites moderate temperature (10 °C to 60 °C). Claim 7 is indefinite because it is unclear whether the limitations following the parenthesis: (10 °C to 60 °C), are part of the claimed invention. Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences can lead to confusion over the intended scope of a claim. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites (in part) the phrase ‘the polysorbates considered light’.
There is insufficient antecedent basis for the limitation ‘the polysorbates’, because the ‘the polysorbates considered light’ have not been previously recited in claim 3 from which it depends.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites 20-80% without indicating what the percent amount is based on in regards to the total amounts of the composition.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Behnam et al (USP 20150342881).
Claim Interpretation
The transitional term comprising, which is synonymous with ‘‘containing’ or ‘characterized by’ is open-ended and does not exclude additional, unrecited elements or method steps. See, e.g. Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (‘like the term ‘comprising,’ the term ‘containing’ is open-ended.).

Regarding claim 1-5 and 6,
Behnam teaches a method of providing a solubilisate comprising mixing curcumin and at least one emulsifier having an HLB value in the range between 13 and 18, wherein the emulsifier is a polysorbate 20 or polysorbate 80 or a mixture of polysorbate 20 and polysorbate 80, wherein the solubilisate comprises water; for the formation of micelles in aqueous medium (i.e., suspension) (Abstract; [0018]; [0022]; Example 1 [0023-0027]; Example 2 [0028-0031]; [0037]; claims 1, 2 and 15-16; See entire document).
In Example 1, Behnam teaches a method of providing a solubilisate comprising mixing curcumin with polysorbate 80 (page 2). In Example 2, Behnam teaches a method of providing a solubilisate comprising mixing curcumin with polysorbate 20 (See page 2). Behnam does not provide a specific example wherein curcumin, polysorbate 20 and polysorbate 80 are mixed together for the purpose of forming a micelle. 
However, Behnam teaches a method of providing a solubilisate comprising mixing curcumin an emulsifier that is a polysorbate 20 (reads on claim 5, i.e., heavy polysorbate in accordance with claim 3) or an emulsifier that is polysorbate 80 (light polysorbate in accordance with claim 4), or a mixture of emulsifiers that are polysorbate 20 and polysorbate 80 (Abstract; [0005]; claim 1), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to provide a method of providing a solubilisate comprising mixing curcumin and a mixture of polysorbate 20 and polysorbate 80 in view of the teachings of Behnam. Moreover, it would have been well within the purview of one of ordinary skill in art to optimize the order of mixing to achieve a desired goal having a reasonable expectation of success without undue experimentation. Selection of any order of mixing ingredients is prima facie obvious. MPEP 2144.04 IV: CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS C. Changes in Sequence of Adding Ingredients Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
Behnam teaches that the invention provides a micellar curcumin formulation, on the basis of which bioavailability that is at least 230 times higher in comparison to native curcumin ([0005]; [0014]), wherein the object of the invention to optimize the absorption, i.e., bioavailability, of curcumin by means of an appropriate, suitable formulation [0004]. Moreover, Behnam teaches that the curcumin in the solubilisate is present in the form of stable, micelles even after passage through the stomach [0016].
Regarding claims 7, 8 and 9,
Behnam teaches heating the curcumin and polysorbate, e.g., polysorbate 80, to approximately, 48-52oC, which makes obvious using a degassing procedure of a mixture comprising curcumin and polysorbate by mixing the formulation at moderate temperature between 10-60 oC, as claimed in claim 7.
Behnam teaches a solubilisate composed of curcumin in a quantity of less than or equal to 10% by weight, preferably less than or equal to 7.5% by weight, particularly preferably 6% by weight (Abstract; [0005]). In a 1.00 mL aqueous (water density 1 g/mL) formulation, 10% by weight of curcumin would be about 0.075 g of curcumin or 7.5 mg/mL, which lies within the claimed amount. Where the claimed ranges overlap with the disclosures of prior art, the claim is obvious. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003). Furthermore, in Examples 1 and 2, Behnam teaches about 930 g polysorbate 80 and about 894 g of polysorbate 20, or, when combined would provide about, 51 wt% of polysorbate 80 and about 49 wt% of polysorbate 20. Hence, it would have been obvious to one of ordinary skill in the art to provide a formulation comprising curcumin and a mixture of polysorbates wherein the polysorbates considered as heavy (polysorbate 20) is integrated into a suspension in a concentration of 20-80% with respect to a polysorbate considered light (polysorbate 20), since Behnam teaches about equal proportion of the polysorbates in the examples.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a formulation comprising a mixture of curcumin, polysorbate 20 and polysorbate 80 in view of the teachings of Behnam; moreover, it would have been well within the purview of one of ordinary skill in art to optimize the amount of a curcuminoid, e.g., curcumin, and the polysorbates: polysorbate 20 and polysorbate 80, in order to achieve a desired goal having reasonable expectation of success without undue experimentation. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill in the art to determine the optimal amount (i.e., mg/mL of curcumin) needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the weight percentages would have been obvious at the time of claimed invention.
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
 It would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by references.

Conclusions
No claim is allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626